Citation Nr: 0125047	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  01-05 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to February 11, 1996, 
for a 30 percent disability rating assigned for service-
connected degenerative changes of the right hip.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in 
September 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which established 
an effective date of February 11, 1996, for the award of a 30 
percent rating for a service-connected right hip disability.  


FINDINGS OF FACT

1.  By an August 8, 1988, Board decision, a claim of 
entitlement to a rating in excess of 10 percent for a right 
hip disability was denied.  

2.  Prior to February 11, 1996, the evidence of record does 
not show that the veteran met the criteria for a 30 percent 
rating.  


CONCLUSION OF LAW

The requirements for an effective date prior to February 11, 
1996, for the assignment of a 30 percent disability rating 
for a right hip disability have not been met.  38 U.S.C.A. § 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.400(o) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
earlier that February 11, 1996, for the award of a 30 percent 
rating for right hip disability.  The law provides that the 
effective date of a claim for an increase in disability 
compensation shall be the earliest date as of which it is 
ascertainable that an increase has occurred, if a claim is 
received within 1 year from such date; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o); see also Harper v. Brown, 10 
Vet. App. 125 (1997).

The Board observes that pursuant to a September 1957 rating 
decision, the RO initially service connected the veteran for 
a right hip disability and assigned a noncompensable rating 
therefor.  In accordance with a March 1987 rating decision 
the veteran's right hip disability rating was increased to 10 
percent, effective from September 30, 1986.  The veteran 
perfected an appeal of this decision to the Board, but the 
Board rendered an August 8, 1988, decision that denied his 
appeal for a disability rating in excess of 10 percent for 
the right hip disability.  The August 8, 1988 Board decision 
is final, and may not now be disturbed absent a motion and 
showing of clear and unmistakable error.  38 U.S.C.A. § 7104 
(West 1991); see also 38 C.F.R. §§ 20.1100, 20.1400 (2001).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2001).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1) (2001).  For 
reports prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  Id.  If, 
however, VA maintenance was authorized subsequent to 
admission, the date VA received notice of the admission will 
be accepted.  Id.  For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  Id; 38 C.F.R. 
§ 3.157(b)(2), (3) (2001).

Given the finality of the 1988 Board decision, the record 
must be examined with a view toward determining the date of a 
claim for an increase following the prior denial, and when 
the facts support the assignment of a 30 percent rating.  
38 U.S.C.A. § 5110(b)(2).  In that regard, a VA outpatient 
treatment report prepared on December 4, 1989, shows that the 
veteran complained of increased pain in the hip joints.  On 
July 25, 1990, he filed a statement in support of claim that 
was construed by the RO, in pertinent part, as a claim for an 
increase in the veteran's right hip disability.  Thereafter, 
in September 1990 and March 1991, the RO entered rating 
decisions that confirmed and continued the 10 percent rating 
for the right hip disability.  Although not recognized as 
such by the RO, the Board finds that the veteran perfected an 
appeal of these actions by virtue of his filing a notice of 
disagreement in June 1991, and after receiving a statement of 
the case later in June 1991, his appearing at a hearing in 
July 1991.  (The reduction of the hearing testimony to a 
written transcript constituted a timely substantive appeal as 
to both 1990 and 1991 rating decisions.  See Tomlin v. Brown, 
5 Vet. App. 355 (1993) (hearing testimony reduced to writing 
may constitute a filing necessary to initiate an appeal).)  
Prior to referral of the appeal to the Board, which was not 
done until years later and ultimately resulted in a grant of 
a 30 percent rating by the Board in August 2000, the veteran 
repeatedly filed papers claiming that an increased rating for 
his right hip disability was warranted.  There were several 
intervening RO decisions that continued to deny the veteran's 
claim for a disability rating in excess of 10 percent for his 
service-connected right hip disability, but these were not 
final adjudications because of the then-pending appeal to the 
Board.  

The RO appears to have identified a February 11, 1996, 
statement in support of claim as the claim for an increase.  
However, for the reasons enunciated above, the veteran's 
claim was filed much earlier.  The VA outpatient record dated 
in December 1989 constituted a claim within the meaning of 
38 C.F.R. § 3.157, and as explained above, the RO treated a 
statement received in July 1990 as a claim for increase for 
right hip disability.  Whether December 4, 1989, or July 25, 
1990, is viewed as the date of claim following the 1988 
denial by the Board, consideration must also be given to when 
the facts supported a grant of the 30 percent rating.  As 
explained above, 38 U.S.C.A. § 5110 (b)(2) and 38 C.F.R. § 
3.400(o) provide that the effective date of a claim for an 
increase in disability compensation shall be the earliest 
date as of which it is ascertainable that an increase has 
occurred, if the claim is received within 1 year from such 
date; otherwise, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  

The Board finds that, under the circumstances of this case, 
whether December 4, 1989, or July 25, 1990, is accepted as 
the date of claim, an effective date earlier than that 
already set by the RO is not warranted.  This is so because 
entitlement to the higher disability rating was not 
demonstrated until after the date set by the RO-February 11, 
1996.  

The Board notes that the veteran's right hip disability has 
been variously rated as arthritis, which is ratable based on 
limitation of motion of the hip (see 38 C.F.R. § 4.71a, 
Diagnostic Code 5252) or under 38 C.F.R. § 4.71a, Diagnostic 
Code 5255, which provides the schedular criteria for 
impairment of the femur.  Under this latter code, a 30 
percent rating is warranted for malunion with marked knee or 
hip disability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5252, a 30 percent rating is assignable where flexion of the 
thigh is limited to 20 degrees.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  It should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 requires consideration of functional losses due 
to pain and weakness, causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The relevant evidence of record since the Board's 1988 denial 
includes February 1991 VA examination reports which note the 
veteran's complaints of right hip pain and associated 
occasions of limitation of ambulation.  On orthopedic 
evaluation, the right hip exhibited pain with internal 
rotation only, and there was no tenderness over the hip joint 
capsule or the right buttock.  Range of motion measurements 
were as follows:  Flexion to 110 degrees; full extension 
without flexion contracture; abduction to 30 degrees; 
adduction to 10 degrees; internal rotation to 25 degrees; and 
external rotation to 45 degrees.  X-rays revealed right hip 
medial joint space narrowing.  The impression was right hip 
pain.  It was specifically noted that there were no findings 
that accounted for the severity of the veteran's right hip 
discomfort.

A general medical evaluation conducted in February 1991 
revealed the veteran's complaints of increasing right hip 
pain that caused him difficulty in walking distances, 
dancing, and pushing a lawn mower.  Objectively, right hip 
flexion was to 80 degrees before pain.  External rotation was 
limited but internal rotation was fair.  Hip extension was to 
180 degrees.  The assessment was probable degenerative 
changes of the right hip.  

VA treatment records dated in July 1994 and December 1994 
show that the veteran complained of right hip pain.  

A February 1995 VA joints examination report shows the 
veteran's complaints of bilateral hip pain affecting his 
ability to walk and go up and down stairs.  Range of motion 
studies of the right hip revealed the following:  Flexion to 
90 degrees; abduction to 30 degrees; adduction to 20 degrees; 
internal rotation to 20 degrees, and external rotation to 40 
degrees.  X-rays of the right hip were reported to show well 
preserved joint spaces with no significant degenerative 
changes noted.  The impression was no evidence of 
degenerative changes in the right hip joint, but physical 
examination suggested bilateral trochanteric bursitis.  

The record also contains a September 1995 VA surgical report 
that relates to the details of a femoral-femoral crossover 
bypass procedure performed due to peripheral vascular disease 
with a right total occlusion of the iliac artery.  A January 
1996 VA medical opinion showed that the veteran's peripheral 
vascular disease with a right total occlusion of the iliac 
artery and resulting femoral-femoral crossover bypass 
procedure was not causally related to his service-connected 
right hip disability.  

The evidence summarized above does not support the award of a 
30 percent rating sooner than February 11, 1996.  This 
evidence lacks any information that would be useful in 
establishing a earlier effective date for the 30 percent 
rating based on the schedular criteria applicable to his 
right hip disability.  This is because there is no evidence 
to show that, prior to February 11, 1996, the veteran's right 
hip was productive of malunion of the femur with marked hip 
disability, or that flexion of the thigh was limited to 20 
degrees.  Additionally, given that the examiners found pain 
only with some movements and there was no evidence of 
fatigability, weakness, or incoordination, the Board finds 
that a higher rating on account of functional impairment due 
to pain, etc., was not warranted in accordance with 
applicable regulations.  38 C.F.R. § 4.40 (functional loss 
may be due to pain, but only when supported by adequate 
pathology and evidenced by the behavior of the claimant).  In 
this regard, at least one examiner specifically opined that 
the veteran's complaints were not supported by the underlying 
pathology.  In short, there is no basis for concluding that 
the veteran experienced functional debility beyond that 
contemplated by the 10 percent rating, at least not prior to 
February 11, 1996.  Indeed, it was not until May 1996 when an 
examiner used terms suggesting greater disability of the 
right hip.  (It was noted on the occasion of a VA examination 
that tenderness to range of motion was "severe," something 
that had not been previously shown.)  Consequently, given 
that there was no ascertainable date prior to February 11, 
1996, that a 30 percent rating was warranted, an earlier 
effective date is not warranted.  The preponderance of the 
evidence is against the veteran's claim.

In arriving at this decision the Board notes that on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  VA has since issued 
regulations consistent with the enactment of this law.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board has considered the impact of this law and the 
implementing regulations on the claim decided above.  Under 
the new law, VA has the duty to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  See 38 U.S.C.A. §§ 5102, 5103(West 
Supp. 2001).  This change in the law and its enabling 
regulations are applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance Act 
of 2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 note (West Supp. 
2001).  

With regard to the Veterans Claims Assistance Act of 2000 and 
newly promulgated regulations, the Board notes that the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought on appeal.  The rating decision and 
statement of the case have informed the veteran of the 
information and evidence necessary to substantiate his claim, 
and have therefore satisfied the notification requirements.  
There has been no indication that additional records need to 
be obtained, especially since a claim for an earlier 
effective date requires that the case be judged on the facts 
as established at an earlier time, not on newly created 
evidence, and because there has been no allegation that 
records created during the time period in question have not 
already been obtained.  Under the circumstances, as the 
record is complete with regard to his claim for an effective 
date prior to February 11, 1996, for a right hip disability, 
the Board finds that there is no reasonable possibility that 
further assistance in obtaining evidence would substantiate 
the veteran's claim.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R § 3.156(d)).  The 
Board therefore concludes that the record as it stands is 
adequate to allow for review of the claim addressed above and 
that no further action by the RO is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations.  Under the circumstances of 
this case, a remand of this issue would serve no useful 
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


ORDER

An effective date prior to February 11, 1996, for the award 
of a 30 percent rating for a right hip disability, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

